Order filed May 12, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00335-CV
                                  ____________

                   IN THE INTEREST OF L.G., A CHILD


                   On Appeal from the 387th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-264060

                                   ORDER

      This is an appeal from an order of termination signed April 4, 2022. The
notice of appeal was due April 25, 2022. See Tex. R. App. P. 26.1(b). Appellant,
however, filed the notice of appeal on May 9, 2022, a date within 15 days of the
due date for the notice of appeal. A motion for extension of time is necessarily
implied when the perfecting instrument is filed within 15 days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.